Citation Nr: 1009265	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-37 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a skin disorder 
claimed as hot skin and sweating to include as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for claimed hallux 
valgus of the right toe.  

4.  Entitlement to service connection for claimed hallux 
valgus of the left toe  



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision that denied the 
Veteran's original claims of service connection, including 
for aching bones and for shortness of breath and coughing.  
The Veteran did not perfect an appeal as to either of these 
matters.  

An issue of service connection for a psychiatric disorder 
appears to have been raised by the Veteran and is referred 
the matter to the AOJ for any indicated action.  

In a rating decision in June 2009, the RO denied claims of 
service connection for sleep apnea, heart burn, night 
sweating, memory loss and headaches.  He was provided with 
notice in that month, but is not shown to have filed a Notice 
of Disagreement to date.  

The issues of service connected for a claimed skin condition 
and hearing loss is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



FINDING OF FACT

The currently demonstrated right foot hallux valgus with 
calcaneal spur and the left foot hallux valgus are shown as 
likely as not to be due to a pattern of recurrent foot trauma 
that as likely as not began during the Veteran's extended 
period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by right foot hallux valgus and 
calcaneal spur and left foot hallux valgus is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 



REASONS AND BASES FOR THE FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d),  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran credibly reports developing foot problems during 
his extended period of active service that included his 
participation in the Persian Gulf War.  Significantly, he is 
shown have been seen for complaints of longstanding forefoot 
pain in September 1992.  He was placed on profile at that 
time and referred for evaluation by a podiatrist.  

At the time of the service discharge examination in March 
1999, the Veteran indicated that he had or had had foot pain.  

At the of the examination for VA in February 2008, he related 
a history of having had foot pain since the time of service.  
The diagnoses were those of right foot hallux valgus with 
calcaneal spur and left foot hallux valgus.  The VA examiner 
in this regard did not link the disorders of either foot to 
events or incidents that were unrelated to his period of 
active service.  

Based on this record, including the Veteran's lay assertions 
of having had foot pain since service, the Board finds the 
evidence to be in relative equipoise in showing that the 
current bilateral hallux valgus and right calcaneal spur as 
likely as not are due to the documented history of recurrent 
foot injury that began during his period of active duty, 
including his service in the Persian Gulf War.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  



ORDER

Service connection for right foot hallux valgus and calcaneal 
spur and left foot hallux valgus is granted.  



REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
videoconference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2009).  

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
in November 2008, the appellant requested a hearing at the RO 
before a Veterans Law Judge, which was then scheduled for 
February 3, 2010.  Applying 38 C.F.R. § 20.305 and in 
accordance with 38 C.F.R. § 20.704, the appellant timely 
requested in writing with good cause shown that he be 
rescheduled for another hearing with a Veterans Law Judge.  

To ensure procedural due process, the case is REMANDED to the 
RO for the following:

1.  The RO should take all indicated 
action in order to comply with the 
Veteran's request for a hearing at the RO 
before a Veterans Law Judge.  

2.  The RO also should send the Veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate his claims.  

The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  In addition, the 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran also should be informed that 
he may submit evidence to support his 
claims of service connection.  

3.  The RO should take appropriate steps 
to ask the Veteran to identify all VA and 
non-VA health care providers who have 
treated him since service for his claimed 
conditions.  The Veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate any 
claim remaining on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran with a 
fully responsive Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


